Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                 
 
                                                         DETAILED ACTION 
                                   Continued Examination Under 37 CFR 1.114  	1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/29/2022 has been entered. 

2. Claims 2-17 are presented for the examination. 
3. The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], para[0006], In 3-5, para[0007], In 1-3). The specification should be so revised.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 4.	Claim 16 is rejected as non-statutory because they are not patent eligible subject matter.  
Claim 16 defines computer-readable recording media in the preamble.  The specification does not exclude this media to be a carrier wave or signal transmission . Therefore, claim 16 is non-statutory. 
                                             Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made. 

5. Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz (US 8246680 B2) in view of von Jako (US 20080154120 Al) in view of  King (US 20120197303 A1) and further in view of  Furrer(US 20110269100 A1).

As to claim 2 , Betz teaches visualizing a virtual bone model on a display device , the virtual bone model being based on shape data of a bone (The workstation can include a display configured to display the 3-D model of the implant (which may be, for example, a spinal implant), col 3, In 57-65/ In some embodiments, a display can display a virtual image of an implant shape that can be placed in the target space and altered in different shapes and dimensions to allow a clinician to virtually visualize the implant's affect post-surgery, col 4, In 37-45/Typically, the custom or patient-specific implant will have a 3-D shape. Volumetric image data that can be analyzed to obtain shapes and dimensions for the implant can be generated from known imaging modalities, such as, for example, MRI (Magnetic Resonance Imaging) and CT (Computed Tomography). Known two-dimensional (2-D) and three-dimensional (3-D) visualization products provide medical images that can render images from stored electronic data files. The data input used to create the image renderings can be a stack of image slices from a desired imaging modality, for example, a CT and/or MRI modality. The visualization can convert the image data into an image volume to create renderings that can be displayed on a workstation display, col 9, In 55-67 to col 10, In 1-10); 
deriving plate design data representative of a plate-specific design property (In some embodiments, the simulating can include accepting user input to allow a clinician to modify a lateral wedge angle and/or thickness or other selected features for therapeutic effect (block 223). In some embodiments, geometry and features of the implant may be changed or adjusted according to the needs of the patient and/or according to the needs of the physician in order to customize the treatment and/or improve the ease of implantation of the device. For example, the implant t device could be changed to match a specific approach, be usable with various additional means of fixation and also relocate the attachment points, if applicable, col 12, in 62-67 to col 13, in 1-10) ;
 and generating a data set that geometrically defines the bone plate from at least the derived plate design data and one or more generic plate parameters (then generating a 3-D model of the total disc replacement spinal implant based on data from the 3-D model of the target disc space (block 203). Optionally, the method can include electronically accepting user input to adjust features of the 3-D model of total replacement disc implant to define an adjusted shape different from the 3- D model of the disc space that is used for the fabricating step, the user input can be by freehand (manual) drawing using a finger contact on the screen, a stencil, light beam, or other input tool. Alternatively, or additionally, the user input can include selectable tools, such as electronically assisted line or curve shape-assisted boundary drawing features, including, for example, spline format tools. Manipulation tools that allow the user to move a drawn line or inserted point, adjust the shape or size, zoom, rotate or otherwise manipulate the shape and/or features or boundary lines can be provided as a tool box or menu selection. An "undo", erase or backtrack tool can be provided to allow ease of editing the initial or altered shape, col 12, in 7- 31/A method for generating custom implants, comprising: programmatically analyzing a patient's image data to electronically obtain shapes and dimensions of relevant anatomical features of a target region of the patient; displaying an electronic model of a spinal implant based on the programmatically analyzing step; accepting user input to electronically modify the model with a change in at least one of shape, size and material formulation of moldable material for the molded spinal implant; and displaying a modified electronic model based on the user input with a corresponding change in anatomical structure in an anatomical model of the patient's spine to thereby allow a user to view potential therapeutic outcomes or effect on a patient using different models of the spinal implant; then fabricating a patient-specific replacement, non-articulating molded spinal implant for the patient using the analyzed patient image data, wherein the molded spinal implant has a molded custom 3-D bone interface surface that has contours that match excisable natural bone at a contact surface of adjacent local bone of the patient, claim 1). 
Betz does not teach selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment. However, von Jako teaches selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment (The navigation module 260 registers the location of the device to acquired patient data, and generates image data suitable to visualize the patient image data and a representation of the device. In the embodiment illustrated in FIG. 2, the image data is transmitted to a display controller 230 over local interface 215. The display controller 230 is used to output the image data to two displays 214 and 218, para[0061], In 5-10/ As illustrated in FIG. 4, a user interface, such as a display, shows a real-time (or substantially real-time due to an inherent system delay) position and orientation of a model or representation of the implant (e.g., a pedicle screw) on 2D fluoroscopic images, for example. The position and orientation of the implant model may also be displayed on a registered 3D dataset such as a CT scan. The implant model may appear as a line rendering, a few simply shaded geometric primitives (e.g., a parametric model containing two cylinders representing the screw head and body), or a realistic 3D model from a computer-aided design (CAD) file, for example. Regardless of the visualization using to depict the implant[bone plate], the implant model includes representations of key features of the implant[bone plate] that may be used for subsequent measurements. For example, the screw model includes a point feature for a center of a rod slot in the screw head. Additionally, the model may include a vector feature describing the orientation of the rod slot, for example, para[0068] to para[0069] /As shown, for example, in FIG. 4, a plurality of screws 410-413 are placed in a plurality of vertebrae in a patient's spine 420. Positional (and orientation) measurements of the implanted screws may be taken automatically by a tracking system and/or in conjunction with a user initiation (e.g., by user trigger based on a button click, pressure on the tool, keyboard selection, mouse selection, etc.), para[0074]/ In certain embodiments, position and orientation data may be measured for implants[bone plate] in real-time or substantially in real-time as the screws are placed by the user. An implant center point, such as a center of an implant screw head, is identified and used for measurement purposes, for example. As described above, a straight or curved rod may be placed by a user between screw heads (e.g., between center points of the screw heads). The position of the screw may be known due to navigation/tracking measurement, as described above, and/or through image processing without navigation, for example. Position and orientation of the implant may be measured and/or represented in 2D space, 3D space and/or a combination of 2D and 3D space, for example. In certain embodiments, position and distance measurement data may be presented to a user in an absence and/or aside from an image display, para[0076] to para[0077] / the implant model includes representations of key features of the implant that may be used for subsequent measurements. For example, the screw model includes a point feature for a center of a rod slot in the screw head. Additionally, the model may include a vector feature describing the orientation of the rod slot, for example, para [0069]/ once two or more screws are placed, measurements can be made between the features. A simple calculation of rod length may be determined using the cumulative distance between a series of screws (e.g., for three screws 1, 2, 3 the cumulative distance would be |pt2-ptl+|pt3-pt2]), para [0071]/ In certain embodiments, position and orientation data may be measured for implants in real-time or substantially in real-time as the screws are placed by the user. An implant center point, such as a center of an implant screw head, is identified and used for measurement purposes, for example., para[0076] / As described above, a straight or curved rod may be placed by a user between screw heads (e.g., between center points of the screw heads). The position of the screw may be known due to navigation/tracking measurement, as described above, and/or through image processing without navigation, for example. Position and orientation of the implant may be measured and/or represented in 2D space, 3D space and/or a combination of 2D and 3D space, for example. In certain embodiments, position and distance measurement data may be presented to a user in an absence and/or aside from an image display, para[0076] to para[0077]/ Based on implant position and orientation information and distance measurements between implants, a user may determine an appropriate rod length and/or curvature for placement between implant positions. In certain embodiments, a user may be provided with suggested types, lengths and/or curvatures of rod or other connector joining two or more implants, such as screws. In certain embodiments, a user may also be guided in placement of such connector, para[0078]/ implant hardware is measured and a relationship between the implant and the anatomy is utilized. For example, screws may be inserted in bone at different heights, so a curved rod is to be inserted to connect the screws. Measurements based on screw position and orientation may identify the distance and curvature to be used and provide such data to the user for rod selection, para[0079]/ For example, a calculation of rod length may be determined using a cumulative distance between a series of screws (e.g., for three screws 1,2,3 the cumulative distance would be |pt2-ptl|+|pt3-pt2)). Additionally, three or more screws have rod slot points that can be fit to a curve. Calculation of curvature may be used to select and/or suggest an appropriately shaped rod. An orientation of the rod slot in two or more screws may also be used for determination of curvature, for example. Additionally, pedicle screw and/or another implant placement may be stored to aid in subsequent implant placement. For example, a placement location of a pedicle screw may be stored or otherwise maintained while placing additional screws at adjacent levels. Knowing prior placement at adjacent levels may help subsequent screws to be driven to like depths and angles. Thus, insertion of an interconnecting rod between the screws may be improved, para[84] to para[0095] ). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz with von Jako to incorporate the feature of selecting a first point and a second point on the bone model, the first point being representative of a center position of a first plate section and the second point being representative of a center position of a second plate section, the second point being spaced from the first point: and creating a curve based on the first point and the second point, the curve interconnecting the first point and the second point and being representative of a length of the at least one plate segment of the bone plate design because this provides an increased precision in locating medical instruments within a patient may provide for a less invasive medical procedure by facilitating improved control over smaller instruments having less impact on the patient and provides Improved control and precision with smaller, more refined instruments may also reduce risks associated with more invasive procedures such as open surgery.
Betz and von Jako do not teach the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate. However, King teaches the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate( FIGS. 1 and 2 are elevational perspective computer-assisted drawings ("CADs") of an embodiment of the compression plate shown with three of four drill guide inserts installed and 1 hovering above the plate, para[0011]/ latitudinal channel 12 appears at points between the bone plate holes 32, para[0037], ln 19-34/ The compression plate assembly 10 has holes 32[number of fixation openings] along its length and through the plate 30 to accommodate bone screws 90 or anchors that are used to attach the plate to the surface of the bone under repair. "Holes" as they are used here means a substantially circular opening in the plate that perforates the entire thickness of the plate. The holes 32[number of fixation openings ] are configured to accept bone screws 90 or anchor, para[0038], ln 1-12/ Fig. 1/ Fig. 14).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Betz and von Jako with King to incorporate the feature of the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate because this enables compression in multiple dimensions. Examples of such composite plates are shown in  Any number of multi-armed plate designs can be envisioned, limited only by the desired repair application. 
Betz, von Jako and King do not teach the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model. However, Furrer teaches the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model( Using the virtual model of the patient's skull/maxilla, the surgeon may first make a virtual model of an osteotomy guiding implant, such as the osteotomy guiding implant 110 shown in FIGS. 3A-3D. This is accomplished by determining on the virtual model of the skull where the osteotomy is to be performed, and then actually performing a virtual osteotomy on the virtual model. Once the virtual osteotomy is complete, the surgeon can begin making the virtual model of the osteotomy guiding implant 110. At this point, it should be understood that the virtual model of the skull and in particular the maxilla still has its pre-operative shape and position. Therefore, the longitudinal plate member 130 and the fingers 134 of the osteotomy guiding implant 110 that is being made will correspond to the pre-operative shape of the patient's maxilla. The holes 180 that are formed in the fingers 134 of the osteotomy guiding implant 110 will be made in the virtual model to correspond to the virtual osteotomy that was performed on the virtual model of the skull. Therefore, the osteotomy guiding implant 110 manufactured using the virtual model, will define holes 180 that create a guide path for the surgeon to follow while performing the osteotomy. In this way, the actual osteotomy performed on the patient will match the virtual osteotomy that was performed on the virtual model, para[0057]).
  It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Betz, von Jako and King with Furrer  to incorporate the feature of the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model because this may be desired to achieve a better and more accurate way of planning and performing orthognathic surgery. 

6. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz (US 8246680 B2) in view of von Jako (US 20080154120 Al) in view of  King (US 20120197303 A1) in view of  Furrer(US 20110269100 A1) and further in view Stoklund(US 8043378 B2). 

As to claim 3, Betz, Jako ,King and Furrer do not teach selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point. However, Stoklund teaches selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point ( Typical spinal implant systems are implanted through a posterior approach to the spinal column and utilize as the support and stabilizing element connected to a series of two or more bone fasteners that have been inserted into two or more vertebrae, col 1, In 20-30). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention was made to modify the teaching of Betz, Jako, King and Furrer with Stoklund to incorporate the feature of selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point because this allows the connections between these components are then secured, thereby fixing a supporting construct to multiple levels in the spinal column.

 7. Claims 4, 5 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of von Jako( US 20080154120 Al) in view of King (US 20120197303 A1)
in view of  Furrer(US 20110269100 A1) and further in view of Chabanas(US 20130094732 Al) . 

As to claim 4, Betz, von Jako,  King and Furrer  do not teach. However , Chabanas teaches wherein the one or more points are determined in a coordinate system associated with at least one of the virtual model and the shape data (FIG. 8, using the approximate head center H0 and radius R0, an estimation of the neck axis represented by an axis AX0 can be computed. A predefined number of N hemi-lines Li, for an index i varying from 1 to N (N being an integer greater than 1), and emerging from the point H0 are drawn in 3 dimensions. Since bone orientation is usually known approximately with respect to the 3D image coordinate system (Xct, Yct, Zct), a rough initial estimation of the neck axis is known, it can be for instance a first estimation axis AX00 that passes through H0 and that makes an angle Q with the Yct axis and that is in the plane defined by H0, Xct and Yct. The angle Q can be 30.degree. for example. The hemi-lines Li constitute a bundle of lines starting from H0 and extending within a cone around the first estimation axis AX00, the cone having a very large aperture angle of 80.degree. for example, para [0126], in 6- 10/As shown in FIG. 12, the collection of points Ai and A'i obtained by this method constitutes a 3D curve on the neck surface, roughly orthogonal to the initial neck axis. It is named the 3D neck minimal curve. A least-squares fitting to a plane is applied to the 3D neck minimal curve, resulting in the average plane PAX, para [0135], In 1-1.0). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, vo Jako , King and Furrer with Chabanas to incorporate the feature of the one or more points are determined in a coordinate system associated with at least one of the virtual model and the shape data because this minimizes the energy function by minimizing the distance between contiguous points.
 As to claim 5 , Chabanas teaches wherein the one or more points are derived on a bone surface defined by the bone model (In another preferred embodiment for step S5, as shown in FIGS. 14A and 14B, for each radial plane Pi passing through the initial neck axis AX0, the two bone surface points Ai and A'i which define the shortest segment of the neck portion are detected. Ai and A'i lie on an opposite side of the surface with respect to each other. A neck axis Axis is then determined as orthogonal to the AiA'i segment, and passing by the middle of that segment Ci (see FIG. 14A, para [0139], In 1-5) for the same reason as to claim 4 above . 

8. Claims 6, 10, 11 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of von Jako( US 20080154120 Al) in view of King (US 20120197303 A1)  in view of  Furrer(US 20110269100 A1) and further in view of STEINES DANIEL(WO 2010099231 A2). 

As to claim 6, STEINES teaches manipulating at least one of the first point or the second point, the manipulation comprising at least one of a deletion, insertion or a shifting of the first point or the second point; and adapting the plate design data in accordance with the manipulation. However, STEINES teaches manipulating at least one of the first point or the second point, the manipulation comprising at least one of a deletion, insertion or a shifting of the first point or the second point; and adapting the plate design data in accordance with the manipulation(The user can move the pegs by dragging them. The pegs are moved along the center lines keeping constant distance between them. The toolbar displays the distances between the cutting plane and the first peg (dl), between the two pegs (d2), and between the second peg and the apex point of the implant contour (d3). It also displays the pegs heights. [000121] The pegs 700, 705 can be pre-viewed with dynamic view changing by clicking button Preview and made with filleting their intersection with the implant inner surface by clicking Accept, para[000120]).
 It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, vo Jako ,  King and Furrer with STEINES to incorporate the feature of manipulating at least one of the first point or the second point, the manipulation comprising at least one of a deletion, insertion or a shifting of the first point or the second point; and adapting the plate design data in accordance with the manipulation because this reduces the impetus to outsource such production to countries with less technically skilled but cheaper labor that may result in reduced quality in the design process.
 As to claim 10, STEINES teaches generic plate parameters comprises at least one of: - a number of fixation openings of the bone plate; - a geometric property of the fixation openings of the bone plate; - a number of the segments of the bone plate; - a geometric property of the at least one segment of the bone plate; - at least one of a local and a total thickness of the bone plate; - at least one of a local and a total width of the bone plate; at least one of a local and a total length of the bone plate( For example, the maximum implant thickness or allowable positions of implant anchors may depend on the type of implant. The minimum implant thickness can depend on the patient's bone quality, para[00016], ln 3-15) for the same reason as to claim 6 above . 
As to claim 11, STEINES teaches providing a software-based parameter editing function configured to permit editing of the one or more geometric plate parameters ( switch to modification phase, the user clicks a "Modify" button in the toolbar. When a user moves the mouse over some contour element, the element is highlighted by displaying in bold lines. The user can drag the element along the direction, associated with each element, by pressing left button, moving the mouse and releasing it in a new position. The whole contour will be rebuilt accordingly, para[00096], ln 5-20) for the same reason as to claim 6 above. 

9. Claims 12, 13, 15, 16, 17 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of von Jako( US 20080154120 Al) in view of  King (US 20120197303 A1)  in view of  Furrer(US 20110269100 A1) and further in view of Van Vorhis(US 20090209884 A1). 

As to claim 12, Betz, Von do,  King and Furrer not teach. However, Van teaches wherein the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating reconstruction data for the at least one bone portion that is missing or to be removed, and the data set that geometrically defines the bone plate design is further generated from the reconstruction data( one point is mapped on a surface of the first implant model at a plurality of poses within the range of motion of the joint, inclusive, and at least one of the mapped points is aligned with the second implant model. A user can be enabled to change a pose of at least one of the first implant model and the second implant model to preserve a distance between the first implant model and the second implant model through at least a portion of the range of motion of the joint. A pose of at least one of the first implant model and the second implant model can be adjusted to achieve a desired relationship between the first implant model and the second implant model through at least a portion of the corrected range of motion of the joint, para[0015], ln 2- 30).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, vo Jako,  King and Furrer with Van to incorporate the feature of generating reconstruction data for the at least one bone portion that is missing or to be removed, and the data set that geometrically defines the bone plate design is further generated from the reconstruction data because this achieves a desired limb alignment concurrent with appropriate ligament tension throughout the range of motion of the joint. 
As to claim 13, Van teaches the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating the data set that geometrically defines the bone plate such that a first plate portion extending over the bone gap is offset into the bone gap and relative to a second plate portion adjacent to the bone gap( This may be accomplished in any known manner, such as, for example, the implant planning process described in the above-referenced U.S. Patent Application Publication No. 2006/0142657. In some embodiments, the representations 10, 11 are graphic models of the femur F and the tibia T generated from segmented CT data as is well known. To directly compare the relationship between two implant models at any desired flexion angle .theta. let T.sub.ifd be the transform from the femoral implant model 20 to the femoral CT data and T.sub.itd be the transform from the tibial implant model 30 to the tibial CT data. Then the femoral implant model 20 can be positioned relative to the tibial implant model 30 at any desired flexion angle .theta. by using the relationship T.sub.ifd T.sub.fd.sup.-1 T.sub.tf.sup.-1 T.sub.td T.sub.itd.sup.-1, para[0067], In 20- 50) for the same reason as to claim 12 above. 
As to claim 15, Van teaches the bone plate is configured to be fixed to at least one of a cranial, facial or mandibular bone, or to a bone of an extremity ( As shown in FIGS. 21(a) and 21(b), the interactions of the representations of the first and second implant components can be influenced by limb pose. For example, as discussed above in connection with the graph 950 of FIG. 21(a), the implant components can be separated by a gap (i.e., a loose joint) at one flexion angle .theta. and overlapping (i.e., a tight joint) at another flexion angle .theta. (e.g., bar 956A indicates pose 954A has gapped implants at flexion angle .theta.=0.degree., while bar 956D indicates pose 954D has overlapping implants at flexion angle .theta.=90.degree.), para[0119], ln 1-5) for the same reason as to claim 12. 
As to claim 16, it is rejected for the same reason as to claim 2 above.
 As to claim 17, it is rejected for the same reason as to claim 1 above. In additional, Van teaches the pointer being positional relative to the virtual bone model by a user interaction( In other examples, a user is enabled to change a pose of the first implant model, a pose of the second implant model, or both. Enabling can include enabling the user to change the pose of the first implant model, the pose of the second implant model, or both to preserve a distance between the first implant model and the second implant model through at least a portion of the range of motion of the joint, para[0014], In 1-12) for the same reason as to claim 12 above.

 10. Claims 7, 8, 9, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of von Jako( US 20080154120 Al) in view of  King (US 20120197303 A1) in view of  Furrer(US 20110269100 A1) and further in view of Takahashi (US 20100145231).

 As to claim 7, Betz , Von , King and Furrer do not teach the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening. However, Takahashi teaches at least one plate segment interconnecting the at least one pair of fixation openings, determining, from the relationships between a pointer and the bone model, points being representative of center positions of the fixation openings of the at least one pair of fixation openings, wherein the plate design data is Indicative of the positions of the points(As the method for detecting the contours of a thigh femoral head and pelvis acetabulum[fixation openings],for example, a method for detecting the contours[fixation openings] from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi automatically in the contour detection unit 14, para[0129]/ Using the input unit 28, the user clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3. Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and sets the line connecting the plurality of clicked points[interconnect] by, for example, spline interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis acetabulum are detected( para[0130]/ Next, in step S12 of FIG. 4, the femoral head center point [center point]is calculated. As shown in FIG. 6B above, the ellipse "Ep" for approximating the edge "Ed" of the femoral head is detected, and therefore, the femoral head center point C is calculated as the center [center point](the same if it is called the center of gravity) of the approximation ellipse "Ep", para[0151]/ Since the edge points Ed1 of the pelvis acetabulum are detected above, the contour of the pelvis acetabulum[fixation openings] is obtained by approximating these edge points Ed1 by the ellipse Ep1. The calculation method of the approximation ellipse Ep can be performed similarly to the one used when the thigh femoral head is approximated by the ellipse Ep above, para[0179] to par[0180]/ Meanwhile, the range which deviates from the circumference of the approximation ellipse Ep1, and in which the edge points Ed1 are continuously present in the vicinity of the circumference is determined as the portion which cannot be approximated by the approximation ellipse Ep1. Thus, as shown by the arrows in FIG. 11, from both ends of the range which deviates from the circumference of the approximation ellipse Ep1, and in which the edge points Ed1 are continuously present in the vicinity of the circumference, the edge points Ed1[center point] which are continuously present are connected to one another toward the center[ center point] of the range, para[0183], In 1-20/ Next, as shown in FIG. 10C, straight lines are radially drawn between the outer end P1 of the hip cup and the inner end P2 of the hip cup upward from the femoral head center C, and by searching the points at which the density of each pixel changes from high to low along the straight lines, the edge point Ed1[ center points] of the pelvis acetabulum[ second fixation opening] is detected, para[0176], Fig. 10c/ FIG. 15 is an explanatory view of the calculation method | of the space width. As shown in FIG. 15, the intersection points of a straight line L1[ interconnect] passing through the thigh femoral head center[center point] , and the contour of the pelvis acetabulum( the contour in the range from the angles .theta.1 to .theta.2 with the thigh femoral head set as the center with the straight line LO of FIG. 15 as the reference) and the thigh femoral head contour (at the side opposed to the pelvis acetabulum) are respectively obtained, and the distance between these intersection points[center points] is calculated as a space width .delta.. The straight line L1 is considered as a plurality of straight lines extending radially from the thigh femoral head center by changing an inclination .alpha. of the straight line L1 with respect to the straight line LO within the aforementioned measurement range, and by calculating the spacewidth .delta. with respect to each of the straight lines L1, serial data of the space width .delta. in the measurement range can be acquired. Hereinafter, the straight line LO is a straight line which is parallel with a straight line La connecting the tear drop lower end points M and N shown in FIG. 3, and passes through the thigh femoral head center. Further, as the thigh femoral head center, the result calculated in the contour detecting step (step S2 of FIG. 2) is used, para[0153], Fig. 15/ For positioning of the acetabular end points, only one of them may be positioned. If there are any points which can be positioned other [center points]than the start points and the end point of the space width graph, they may be used. The axis of abscissas in the space width graph can be matched in the actual size. For example, in the case of the relative position from the acetabular end point along the acetabular contour, the axis of abscissas can be matched in [mm], para[0309] ). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, Von , King and Furrer with Takahashi to incorporate the feature of the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening because this measures space width of joint and a program which can correlate advance extent of space narrowing and an evaluation value of a joint space. 
As to claim 8, Takahashi teaches visualizing a virtual plate model based on the plate design data, including the center position of the first and second fixation openings, and the one or more generic plate parameters on the virtual bone model( selecting the contours of a thigh femoral head and a pelvis acetabulum, for example, a method for detecting the contours from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi-automatically in the contour detection unit 14, para[0129] , ln 1-30 / para[0151]) for the same reason as to claim 7 above.
 As to claim 9, Takahashi teaches the data set that geometrically defines the bone plate is derived or generated at least in part based upon the shape data of the bone and, wherein the shape data is provided in scaled form and the data set that geometrically defines the bone plate is derived to inherit the scaling of the shape data( As the method for detecting the contours of a thigh femoral head and pelvis acetabulum[fixation openings], for example, a method for detecting the contours[fixation openings] from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi Automatically in the contour detection unit 14, para[0129]/ using the input unit 28, the user clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3. Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and sets the line connecting the plurality of clicked points[interconnect] by, for example, spline interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis acetabulum are detected( para[0130]) for the same reason as to claim 7 above. 
As to claim 14, Takahashi teaches the shape data is patient-specific and is obtained by medical imaging( comparing images acquired over time, arranging a plurality of images, composing a plurality of images to form one image with high resolution, or displaying images by superimposing them on each other so that the shape of a subject is easily understood, para[0007], ln 9-12) for the same reason as to claim 7 above.

                                    Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made. 

11. Claims 2, 6, 10, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz (US 8246680 B2) in view of STEINES(WO 2010099231 A2) and  in view of  King (US 20120197303 A1)   and further in view of  Furrer(US 20110269100 A1).
.

 As to claim 2 , Betz teaches visualizing a virtual bone model on a display device , the virtual bone model being based on shape data of a bone (The workstation can include a display configured to display the 3-D model of the implant (which may be, for example, a spinal implant), col 3, In 57-65/ In some embodiments, a display can display a virtual image of an implant shape that can be placed in the target space and altered in different shapes and dimensions to allow a clinician to virtually visualize the implant's affect post-surgery, col 4, In 37-45/Typically, the custom or patient-specific implant will have a 3-D shape. Volumetric image data that can be analyzed to obtain shapes and dimensions for the implant can be generated from known imaging modalities, such as, for example, MRI (Magnetic Resonance Imaging) and CT (Computed Tomography). Known two-dimensional (2-D) and three-dimensional (3-D) visualization products provide medical images that can render images from stored electronic data files. The data input used to create the image renderings can be a stack of image slices from a desired imaging modality, for example, a CT and/or MRI modality. The visualization can convert the image data into an image volume to create renderings that can be displayed on a workstation display, col 9, In 55-67 to col 10, In 1-10); 
deriving plate design data representative of a plate-specific design property (In some embodiments, the simulating can include accepting user input to allow a clinician to modify a lateral wedge angle and/or thickness or other selected features for therapeutic effect (block 223). In some embodiments, geometry and features of the implant may be changed or adjusted according to the needs of the patient and/or according to the needs of the physician in order to customize the treatment and/or improve the ease of implantation of the device. For example, the implant t device could be changed to match a specific approach, be usable with various additional means of fixation and also relocate the attachment points, if applicable, col 12, in 62-67 to col 13, in 1-10) ; and
 generating a data set that geometrically defines the bone plate from at least the derived plate design data and one or more generic plate parameters (then generating a 3-D model of the total disc replacement spinal implant based on data from the 3-D model of the target disc space (block 203). Optionally, the method can include electronically accepting user input to adjust features of the 3-D model of total replacement disc implant to define an adjusted shape different from the 3- D model of the disc space that is used for the fabricating step, the user input can be by freehand (manual) drawing using a finger contact on the screen, a stencil, light beam, or other input tool. Alternatively, or additionally, the user input can include selectable tools, such as electronically assisted line or curve shape-assisted boundary drawing features, including, for example, spline format tools. Manipulation tools that allow the user to move a drawn line or inserted point, adjust the shape or size, zoom, rotate or otherwise manipulate the shape and/or features or boundary lines can be provided as a tool box or menu selection. An "undo", erase or backtrack tool can be provided to allow ease of editing the initial or altered shape, col 12, in 7- 31/A method for generating custom implants, comprising: programmatically analyzing a patient's image data to electronically obtain shapes and dimensions of relevant anatomical features of a target region of the patient; displaying an electronic model of a spinal implant based on the programmatically analyzing step; accepting user input to electronically modify the model with a change in at least one of shape, size and material formulation of moldable material for the molded spinal implant; and displaying a modified electronic model based on the user input with a corresponding change in anatomical structure in an anatomical model of the patient's spine to thereby allow a user to view potential therapeutic outcomes or effect on a patient using different models of the spinal implant; then fabricating a patient-specific replacement, non-articulating molded spinal implant for the patient using the analyzed patient image data, wherein the molded spinal implant has a molded custom 3-D bone interface surface that has contours that match excisable natural bone at a contact surface of adjacent local bone of the patient, claim 1).
 Betz does not teach selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment. However, Steines teaches selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment ( the system can add pegs or anchors or other attachment mechanisms. The system can place the features using anatomical landmarks. Constraints can be used to restrict the placement of the features. Examples of constraints for placement of pegs are the distance between pegs and from the pegs[points] to the edge of the implant[bone plate], the height of the pegs that results from their position on the implant, and forcing the pegs to be located on the center[center] line[curve], para[00025]/ Once the posterior bone cut surface 350is properly positioned, a posterior tray 360 is filled in on the virtual implant and trimmed to optimize the design of the implant. As shown in FIG. 11, fixation pegs 370 and 380 can then be added. Preferably, the pegs 370 and 380 are positioned in a flexed position relative to the mechanical axis and/or the primary direction of the forces on the knee applied by the femur, para[0069], ln 8-30/referring to FIGS. 29 and 30, the system provides a function for positioning of pegs 700, 705 for attachment of the implant 710 [bone plate] to bone. The system allows a user to control the distances and the pegs heights, but these aspects could also be automated in other embodiments,[000119]/ When started, the class displays the implant in the wireframe mode in the profile view and suggests default positions 720, 730 for the pegs, marked on the screen as circles: [000120]/ The user can move the pegs by dragging them. The pegs are moved along the center lines[curve] keeping constant distance[length] between them. The toolbar displays the distances between the cutting plane and the first peg (dl), between the two pegs (d2), and between the second peg and the apex point of the implant contour (d3). It also displays the pegs heights, [000121] ). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz with Steines to incorporate the feature of selecting a first point and a second point on the bone model, the first point being representative of a center position of a first plate section and the second point being representative of a center position of a second plate section, the second point being spaced from the first point: and creating a curve based on the first point and the second point, the curve interconnecting the first point and the second point and being representative of a length of the at least one plate segment of the bone plate design because this allows the surgeon to resurface rather than replace the joint, providing for far more tissue preservation, a reduction in surgical trauma, and a simplified technique.
Betz and von Jako do not teach the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate. However, King teaches the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate( FIGS. 1 and 2 are elevational perspective computer-assisted drawings ("CADs") of an embodiment of the compression plate shown with three of four drill guide inserts installed and 1 hovering above the plate, para[0011]/ latitudinal channel 12 appears at points between the bone plate holes 32, para[0037], ln 19-34/ The compression plate assembly 10 has holes 32[number of fixation openings] along its length and through the plate 30 to accommodate bone screws 90 or anchors that are used to attach the plate to the surface of the bone under repair. "Holes" as they are used here means a substantially circular opening in the plate that perforates the entire thickness of the plate. The holes 32[number of fixation openings ] are configured to accept bone screws 90 or anchor, para[0038], ln 1-12/ Fig. 1/ Fig. 14).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Betz and STEINES with King to incorporate the feature of the derived plate design data or the one or more generic plate parameters comprises a number of fixation openings of the bone plate because this enables compression in multiple dimensions. Examples of such composite plates are shown in  Any number of multi-armed plate designs can be envisioned, limited only by the desired repair application. 
Betz,  STEINES and King do not teach the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model. However, Furrer teaches the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model( Using the virtual model of the patient's skull/maxilla, the surgeon may first make a virtual model of an osteotomy guiding implant, such as the osteotomy guiding implant 110 shown in FIGS. 3A-3D. This is accomplished by determining on the virtual model of the skull where the osteotomy is to be performed, and then actually performing a virtual osteotomy on the virtual model. Once the virtual osteotomy is complete, the surgeon can begin making the virtual model of the osteotomy guiding implant 110. At this point, it should be understood that the virtual model of the skull and in particular the maxilla still has its pre-operative shape and position. Therefore, the longitudinal plate member 130 and the fingers 134 of the osteotomy guiding implant 110 that is being made will correspond to the pre-operative shape of the patient's maxilla. The holes 180 that are formed in the fingers 134 of the osteotomy guiding implant 110 will be made in the virtual model to correspond to the virtual osteotomy that was performed on the virtual model of the skull. Therefore, the osteotomy guiding implant 110 manufactured using the virtual model, will define holes 180 that create a guide path for the surgeon to follow while performing the osteotomy. In this way, the actual osteotomy performed on the patient will match the virtual osteotomy that was performed on the virtual model, para[0057]).
  It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Betz,  STEINES and King with Furrer  to incorporate the feature of the virtual bone model being based on patient-specific shape data of a bone,  pre-operatively deriving plate design data using the virtual bone model because this may be desired to achieve a better and more accurate way of planning and performing orthognathic surgery. 
As to claim 6, STEINES teaches manipulating at least one of the first point or the second point, the manipulation comprising at least one of a deletion, insertion or a shifting of the first point or the second point; and adapting the plate design data in accordance with the manipulation(The user can move the pegs by dragging them. The pegs are moved along the center lines keeping constant distance between them. The toolbar displays the distances between the cutting plane and the first peg (dl), between the two pegs (d2), and between the second peg and the apex point of the implant contour (d3). It also displays the pegs heights. [000121] The pegs 700, 705 can be pre-viewed with dynamic view changing by clicking button Preview and made with filleting their intersection with the implant inner surface by clicking Accept, para[000120]) for the same reason as to claim 2 above.
 As to claim 10, Steines teaches generic plate parameters comprises at least one of: - a number of fixation openings of the bone plate; - a geometric property of the fixation openings of the bone plate; - a number of the segments of the bone plate; - a geometric property of the at least one segment of the bone plate; - at least one of a local and a total thickness of the bone plate; - at least one of a local and a total width of the bone plate; at least one of a local and a total length of the bone plate( For example, the maximum implant thickness or allowable positions of implant anchors may depend on the type of implant. The minimum implant thickness can depend on the patient's bone quality, para[00016], ln 3-15) for the same reason as to claim 2 above. 
As to claim 11, STEINES teaches providing a software-based parameter editing function configured to permit editing of the one or more geometric plate parameters ( switch to modification phase, the user clicks a "Modify" button in the toolbar. When a user moves the mouse over some contour element, the element is highlighted by displaying in bold lines. The user can drag the element along the direction, associated with each element, by pressing left button, moving the mouse and releasing it in a new position. The whole contour will be rebuilt accordingly, para[00096], ln 5-20) for the same reason as to claim 2 above.

 12. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz (US 8246680 B2) in view of STEINES(WO 2010099231 A2) in view of  King (US 20120197303 A1)  in view of  Furrer(US 20110269100 A1) and further in view Stoklund(US 8043378 B2). 

As to claim 3, Betz, Steines, King and Furrer  do not teach selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point. However, Stoklund teaches selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point ( Typical spinal implant systems are implanted through a posterior approach to the spinal column and utilize arod as the support and stabilizing element connected to a series of two or more bone fasteners that have been inserted into two or more vertebrae, col 1, In 20-30). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention was made to modify the teaching of Betz , Steines , King and Furrer  with Stoklund to incorporate the feature of selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point because this allows the connections between these components are then secured, thereby fixing a supporting construct to multiple levels in the spinal column. 

13. Claims 4, 5 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of STEINES(WO 2010099231 A2)  in view of  King (US 20120197303 A1)  in view of  Furrer(US 20110269100 A1) and further in view of Chabanas(US 20130094732 Al) .

 As to claim 4, Betz and von Steines and King do not teach. However , Chabanas teaches wherein the one or more points are determined in a coordinate system associated with at least one of the virtual model and the shape data (FIG. 8, using the approximate head center H0 and radius R0, an estimation of the neck axis represented by an axis AX0 can be computed. A predefined number of N hemi-lines Li, for an index i varying from 1 to N (N being an integer greater than 1), and emerging from the point H0 are drawn in 3 dimensions. Since bone orientation is usually known approximately with respect to the 3D image coordinate system (Xct, Yct, Zct), a rough initial estimation of the neck axis is known, it can be for instance a first estimation axis AX00 that passes through H0 and that makes an angle Q with the Yct axis and that is in the plane defined by H0, Xct and Yct. The angle Q can be 30.degree. for example. The hemi-lines Li constitute a bundle of lines starting from H0 and extending within a cone around the first estimation axis AX00, the cone having a very large aperture angle of 80.degree. for example, para [0126], in 6- 10/As shown in FIG. 12, the collection of points Ai and A'i obtained by this method constitutes a 3D curve on the neck surface, roughly orthogonal to the initial neck axis. Itis named the 3D neck minimal curve. A least-squares fitting to a plane is applied to the 3D neck minimal curve, resulting in the average plane PAX, para [0135], In 1-1.0).
 It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, Steines , King and Furrer with Chabanas to incorporate the feature of the one or more points are determined in a coordinate system associated with at least one of the virtual model and the shape data because this minimizes the energy function by minimizing the distance between contiguous points.
 As to claim 5, Chabanas teaches wherein the one or more points are derived on a bone surface defined by the bone model (In another preferred embodiment for step S5, as shown in FIGS. 14A and 14B, for each radial plane Pi passing through the initial neck axis AX0, the two bone surface points Ai and A'i which define the shortest segment of the neck portion are detected. Ai and A'i lie on an opposite side of the surface with respect to each other. A neck axis Axis is then determined as orthogonal to the AiA'i segment, and passing by the middle of that segment Ci (see FIG. 14A), para [0139], In 1-5) for the same reason as to claim 4 above. 

14. Claims 12, 13, 15, 16, 17 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of STEINES(WO 2010099231 A2)  in view of  King (US 20120197303 A1) in view of  Furrer(US 20110269100 A1) and further in view of Van Vorhis(US 20090209884 A1).

 As to claim 12, Betz , Steines , King and Furrer do not teach. However, Van teaches wherein the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating reconstruction data for the at least one bone portion that is missing or to be removed, and the data set that geometrically defines the bone plate design is further generated from the reconstruction data( one point is mapped on a surface of the first implant model at a plurality of poses within the range of motion of the joint, inclusive, and at least one of the mapped points is aligned with the second implant model. A user can be enabled to change a pose of at least one of the first implant model and the second implant model to preserve a distance between the first implant model and the second implant model through at least a portion of the range of motion of the joint. A pose of at least one of the first implant model and the second implant model can be adjusted to achieve a desired relationship between the first implant model and the second implant model through at least a portion of the corrected range of motion of the joint, para[0015], ln 2- 30).
 It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Betz, Steines, King and Furrer with Van to incorporate the feature of generating reconstruction data for the at least one bone portion that is missing or to be removed, and the data set that geometrically defines the bone plate design is further generated from the reconstruction data because this achieves a desired limb alignment concurrent with appropriate ligament tension throughout the range of motion of the joint.
 As to claim 13, Van teaches the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating the data set that geometrically defines the bone plate such that a first plate portion extending over the bone gap is offset into the bone gap and relative to a second plate portion adjacent to the bone gap( This may be accomplished in any known manner, such as, for example, the implant planning process described in the above-referenced U.S. Patent Application Publication No. 2006/0142657. In some embodiments, the representations 10, 11 are graphic models of the femur F and the tibia T generated from segmented CT data as is well known. To directly compare the relationship between two implant models at any desired flexion angle .theta. let T.sub.ifd be the transform from the femoral implant model 20 to the femoral CT data and T.sub.itd be the transform from the tibial implant model 30 to the tibial CT data. Then the femoral implant model 20 can be positioned relative to the tibial implant model 30 at any desired flexion angle .theta. by using the relationship T.sub.ifd T.sub.fd.sup.-1 T.sub.tf.sup.-1 T.sub.td T.sub.itd.sup.-1, para[0067], In 20- 50) for the same reason as to claim 12 above.
 As to claim 15, Van teaches the bone plate is configured to be fixed to at least one of a cranial, facial or mandibular bone, or to a bone of an extremity ( As shown in FIGS. 21(a) and 21(b), the interactions of the representations of the first and second implant components can be influenced by limb pose. For example, as discussed above in connection with the graph 950 of FIG. 21(a), the implant components can be separated by a gap (i.e., a loose joint) at one flexion angle .theta. and overlapping (i.e., a tight joint) at another flexion angle .theta. (e.g., bar 956A indicates pose 954A has gapped implants at flexion angle .theta.=0.degree., while bar 956D indicates pose 954D has overlapping implants at flexion angle .theta.=90.degree.), para[0119], ln 1-5) for the same reason as to claim 12 above. 
As to claim 16, it is rejected for the same reason as to claim 2 above. 
As to claim 17, it is rejected for the same reason as to claim 1 above. In additional, Van teaches the pointer being positional relative to the virtual bone model by a user interaction( In other examples, a user is enabled to change a pose of the first implant model, a pose of the second implant model, or both. Enabling can include enabling the user to change the pose of the first implant model, the pose of the second implant model, or both to preserve a distance between the first implant model and the second implant model through at least a portion of the range of motion of the joint, para[0014], In 1-12) for the same reason as to claim 12 above. 

15. Claims 7, 8, 9, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betz(US 8246680 B2) in view of STEINES(WO 2010099231 A2) in view of  King (US 20120197303 A1) in view of  Furrer(US 20110269100 A1) and further in view of Takahashi (US 20100145231). 

As to claim 7, Betz, Steines and King do not teach the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening. However, Takahashi teaches at least one plate segment interconnecting the at least one pair of fixation openings, determining, from the relationships between a pointer and the bone model, points being representative of center positions of the fixation openings of the at least one pair of fixation openings, wherein the plate design data is Indicative of the positions of the points(As the method for detecting the contours of a thigh femoral head and pelvis acetabulum[fixation openings],for example, a method for detecting the contours[fixation openings] from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi automatically in the contour detection unit 14, para[0129]/ Using the input unit 28, the user clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3. Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and sets the line connecting the plurality of clicked points[interconnect] by, for example, spline interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis acetabulum are detected( para[0130]/ Next, in step S12 of FIG. 4, the femoral head center point [center point]is calculated. As shown in FIG. 6B above, the ellipse "Ep" for approximating the edge "Ed" of the femoral head is detected, and therefore, the femoral head center point C is calculated as the center [center point](the same if it is called the center of gravity) of the approximation ellipse "Ep", para[0151]/ Since the edge points Ed1 of the pelvis acetabulum are detected above, the contour of the pelvis acetabulum[fixation openings] is obtained by approximating these edge points Ed1 by the ellipse Ep1. The calculation method of the approximation ellipse Ep can be performed similarly to the one used when the thigh femoral head is approximated by the ellipse Ep above, para[0179] to par[0180]/ Meanwhile, the range which deviates from the circumference of the approximation ellipse Ep1, and in which the edge points Ed1 are continuously present in the vicinity of the circumference is determined as the portion which cannot be approximated by the approximation ellipse Ep1. Thus, as shown by the arrows in FIG. 11, from both ends of the range which deviates from the circumference of the approximation ellipse Ep1, and in which the edge points Ed1 are continuously present in the vicinity of the circumference, the edge points Ed1[center point] which are continuously present are connected to one another toward the center[ center point] of the range, para[0183], In 1-20/ Next, as shown in FIG. 10C, straight lines are radially drawn between the outer end P1 of the hip cup and the inner end P2 of the hip cup upward from the femoral head center C, and by searching the points at which the density of each pixel changes from high to low along the straight lines, the edge point Ed1[ center points] of the pelvis acetabulum[ second fixation opening] is detected, para[0176], Fig. 10c/ FIG. 15 is an explanatory view of the calculation method | of the space width. As shown in FIG. 15, the intersection points of a straight line L1[ interconnect] passing through the thigh femoral head center[center point] , and the contour of the pelvis acetabulum( the contour in the range from the angles .theta.1 to .theta.2 with the thigh femoral head set as the center with the straight line LO of FIG. 15 as the reference) and the thigh femoral head contour (at the side opposed to the pelvis acetabulum) are respectively obtained, and the distance between these intersection points[center points] is calculated as a space width .delta.. The straight line L1 is considered as a plurality of straight lines extending radially from the thigh femoral head center by changing an inclination .alpha. of the straight line L1 with respect to the straight line LO within the aforementioned measurement range, and by calculating the spacewidth .delta. with respect to each of the straight lines L1, serial data of the space width .delta. in the measurement range can be acquired. Hereinafter, the straight line LO is a straight line which is parallel with a straight line La connecting the tear drop lower end points M and N shown in FIG. 3, and passes through the thigh femoral head center. Further, as the thigh femoral head center, the result calculated in the contour detecting step (step S2 of FIG. 2) is used, para[0153], Fig. 15/ For positioning of the acetabular end points, only one of them may be positioned. If there are any points which can be positioned other [center points]than the start points and the end point of the space width graph, they may be used. The axis of abscissas in the space width graph can be matched in the actual size. For example, in the case of the relative position from the acetabular end point along the acetabular contour, the axis of abscissas can be matched in [mm], para[0309] ). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of  Betz, Steines, King and Furrer with Takahashi to incorporate the feature of the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening because this measures space width of joint and a program which can correlate advance extent of space narrowing and an evaluation value of a joint space. 
As to claim 8, Takahashi teaches visualizing a virtual plate model based on the plate design data, including the center position of the first and second fixation openings, and the one or more generic plate parameters on the virtual bone model( selecting the contours of a thigh femoral head and a pelvis acetabulum, for example, a method for detecting the contours from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi-automatically in the contour detection unit 14, para[0129] , ln 1-30 / para[0151]) for the same reason as to claim 7 above. 
As to claim 9, Takahashi teaches the data set that geometrically defines the bone plate is derived or generated at least in part based upon the shape data of the bone and, wherein the shape data is provided in scaled form and the data set that geometrically defines the bone plate is derived to inherit the scaling of the shape data( As the method for detecting the contours of a thigh femoral head and pelvis acetabulum[fixation openings], for example, a method for detecting the contours[fixation openings] from the information manually inputted by a user in the information input unit 28 is conceivable, but the contours may be detected automatically or semi Automatically in the contour detection unit 14, para[0129]/ using the input unit 28, the user clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3. Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and sets the line connecting the plurality of clicked points[interconnect] by, for example, spline interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis acetabulum are detected( para[0130]). As to claim 14, Takahashi teaches the shape data is patient-specific and is obtained by medical imaging( comparing images acquired over time, arranging a plurality of images, composing a plurality of images to form one image with high resolution, or displaying images by superimposing them on each other so that the shape of a subject is easily understood, para[0007], ln 9-12) for the same reason as to claim 7 above. 
Response to the argument: 

16.	Applicant amendment filed on 08/29/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “   independent claim 2 is directed to a method of designing a bone plate and has been amended to recite "pre-operatively deriving plate design data representative of a plate-specific design property using the virtual bone model" and to clarify that the virtual bone model is "based on patient-specific shape data of a bone" (emphasis added). Independent claim 17 is directed to a device for designing a bone plate and has been amended similarly. The prior art of record does not teach these features. In fact, Von Jako, which the Action contends teaches the creating a curve step (as part of the deriving the plate design data step) relates to intraoperative navigation techniques. See for example paragraphs [0040] and [0073]. Consequently, Von Jako teaches away from the claimed invention. Therefore, independent claims 2 and 17 are not rendered obvious over the combination of Betz, Von Jako and King. ”.
17.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Furrer teaches Using the virtual model of the patient's skull/maxilla, the surgeon may first make a virtual model of an osteotomy guiding implant, such as the osteotomy guiding implant 110 shown in FIGS. 3A-3D. This is accomplished by determining on the virtual model of the skull where the osteotomy is to be performed, and then actually performing a virtual osteotomy on the virtual model. Once the virtual osteotomy is complete, the surgeon can begin making the virtual model of the osteotomy guiding implant 110. At this point, it should be understood that the virtual model of the skull and in particular the maxilla still has its pre-operative shape and position. Therefore, the longitudinal plate member 130 and the fingers 134 of the osteotomy guiding implant 110 that is being made will correspond to the pre-operative shape of the patient's maxilla. The holes 180 that are formed in the fingers 134 of the osteotomy guiding implant 110 will be made in the virtual model to correspond to the virtual osteotomy that was performed on the virtual model of the skull. Therefore, the osteotomy guiding implant 110 manufactured using the virtual model, will define holes 180 that create a guide path for the surgeon to follow while performing the osteotomy. In this way, the actual osteotomy performed on the patient will match the virtual osteotomy that was performed on the virtual model, para[0057]).
 
 
 

                                              Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217- 9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194